Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Request for Continued Examination under 37 CFR 1.1141
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on September 26, 2022 has been entered. 
	
This action is a Non-Final action on the merits in response to communications filed on 09/26/2022.
	
Claims 1, 10 and 19 have been amended. Claims 3, 12 and 21 have been cancelled. Claims 1, 2, 4-9, 11, 13-20 and 22-26 are currently pending and have been examined in this application.
Response to Amendment
Applicant’s amendment has been considered.
Applicant‘s amendment is sufficient to overcome 35 U.S.C. 112(a) rejection set forth in the previous office action.
Response to Arguments
Applicant’s remarks have been considered.
Applicant argues, “Here, even under an interpretation where the claims continue to be directed toward a judicial exception, Applicants respectfully submit that this functionality - in combination with the discussion of the improvement to the art the present invention brings (see specification, paragraphs 0016-20, 0060-65, among others) - represents "significantly more" than the exception.” (pgs. 13-14)
Examiner respectfully disagrees. The claim do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As previously indicated the additional elements of a processor and non-transitory CRM are considered generic computer components performing generic computer functions that amount to no more than instructions to implement the judicial exception(apply it). Further, the Specification indicates that a general purpose computing system can be used to execute the claimed invention (see ¶0039). Mere instructions to apply an exception using a generic computer components cannot provide an inventive concept.  Looking at these limitations as an ordered combination and individually adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use generic computer components, to "apply" the recited abstract idea. 
Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Therefore, the claims are not patent eligible.

Applicant argues that  the claims are similar to Example 37 and Example 42.
	In Example 37 claim 2 was found not to be directed to an abstract idea because the additional elements recite a specific manner of automatically displaying icons to the user based on usage which provides a specific improvement over prior systems, resulting in an improved user interface for electronic devices.  In Example 42 claim 1 was found to integrate the abstract idea into a practical application based on the combination of additional elements providing for a specific improvement over prior art system.
	Unlike these two examples, the instant application is directed to utilizing generic computer components to perform generic computer functionality such as receiving an input on a user interface, receiving from one or more data sources, determining adjacency of skill similarity of one or more skills of one or more entities; generating one or more similarity matrices of the skill similarity, using the one or more similarity matrices to estimate fungibility, using the adjacency of skill similarity to generate one or more skill clusters, training a weighted multinomial -logit model, applying a linear model, generating a forecast model and forecasting skill demand of the one or more skill clusters output on a display such that it amounts to no more than mere instructions to apply the exception using generic computer components.  


Applicant argues, “ Applicants respectfully contend that the claimed invention, in combination with the machine learning aspects, outlines and circumscribes a relatively narrow and detailed technique to provide an improvement over a longstanding problem in the art.” (pg. 14)
	There is no indication in the specification of an improvement in a technology (e.g. computer itself) or in a technical field. The challenges illustrated in the specification at ¶0063 (e.g. accuracy of forecasts) are considered a business problem addressed by the claimed invention. At best the claims appear to be an improved business process for forecasting skill clusters.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4-11, 13-20 and 22-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites:
receiving as input, …, a target description of a target skill associated with an enterprise;
receiving, from one or more data sources having information associated with one or more skills of one or more entities, descriptions of the one or more skills;
determining adjacency of skill similarity between one or more skills of one or more entities and the target skill by identifying a semantic similarity between the target description of the target skill and the descriptions of the one or more skills according to a neural network operation performed on the target description and the descriptions, wherein the neural network operation learns vector representations of text of the target description and the descriptions, and captures a semantic context of co-occurrence of words for the target description and the
descriptions to generate a cosine similarity between the vector representations; 
generating one or more similarity matrices of the skill similarity of the one or more skills and the target skill according to an output of the neural network operation performed on the target description of the target skill and the descriptions of the one or more skills;
using the one or more similarity matrices to estimate fungibility between the one or more skills and the target skill, wherein fungibility is defined as a substitution of a skill with an alternative skill using a reduced amount of time for upskilling the one or more entities to perform the alternative skill as compared to an amount of time necessary to train a new entity to perform the alternative skill; 
using the adjacency of skill similarity to generate one or more skill clusters using at least one unsupervised operation integrating information of the one or more similarity matrices…;
training a weighted multinomial-logit model using historical opportunity features on the one or more skill clusters, wherein the training includes weighting the historical opportunity features according to predefined criterion to generate a prediction of skill demand with respect to the fungibility of the target skill to the one or more skill clusters; 
applying a linear model between expected revenue and hours to obtain a total number of hours of each opportunity
generating a forecast model using the output of the weighted multinomial-logit model and the linear model as input…
forecasting the skill demand of the one or more skill clusters with confidence intervals for each of the one or more skill clusters via the UI on a display.

The limitations under the broadest reasonable interpretation covers Certain Methods of Organizing Human Activity related to managing personal behavior, relationships or interactions between people, but for the recitation of generic computer component (e.g. a processor). For instance, determining adjacency of skill similarity, generating similarity matrices, determining clusters and forecasting involve analyzing and comparing skill sets of employees is related to managing personal behaviors involving teaching, following rules or instructions. The limitations are also related to Mathematical Concepts related to mathematical calculations such as neural network operations, estimating fungibility, utilizing multinomial-logit models and forecasting which all involve mathematical operations. Accordingly, the claim recites an abstract idea. 
Independent Claims 10 and 19 substantially recite the subject matter of Claim 1 and also include the abstract ideas identified above. The dependent claims encompass the same abstract ideas. For instance, Claim 2 is directed to determining the adjacency of skill similarity using semantics. Claim 4 is directed to forecasting demand. Claim 5 is directed to combining the one or more similarity matrices into a single measure. Claim 6 is directed to filtering entities for upskilling, Claims 7 is directed to comparing fungible skills, Claim 8 is directed to encoding a skill acquisition sequence and Claim 9 is directed to predicting skill demand. Claims 11, 13-18, 20 and 22-26 substantially recite the subject matter of Claims 2 and 4-9. Thus, the dependent claims further limit the abstract concepts found in the independent claims.
The judicial exceptions do are not integrated into a practical application. Claim 1 recites the additional elements of a processor for receiving an input on a user interface, receiving from one or more data sources, determining adjacency of skill similarity of one or more skills of one or more entities; generating one or more similarity matrices of the skill similarity, using the one or more similarity matrices to estimate fungibility, using the adjacency of skill similarity to generate one or more skill clusters, training a weighted multinomial -logit model, applying a linear model, generating a forecast model and forecasting skill demand of the one or more skill clusters output on a display. Claim 10 recites one or more computers with executable instructions and a user interface and Claim 19 recites a computer program product comprising a non-transitory computer-readable storage medium, a processor and user interface for performing the limitations. These are generic computer components performing generic computer functions.
The steps of receiving as an input a description of a target skill and receiving from one or more data sources is data gathering activity and is considered conventional functionality. The steps of determining adjacency of skill similarity between one or more skills by identifying semantic similarity using a neural network operations are analyzing data using mathematical operations (e.g. neural network, a series of algorithms used to recognize underlying relationships in data). The step of generating one or more similarity matrices of the skill similarity of the one or more skills involves analyzing data and mathematical operations. The steps of using similarity matrices to estimate fungibility, using the adjacency of skill similarity to generate one or more skill clusters (e.g. data comparison) and forecasting the skill demand all involve analyzing data and mathematical operations. The steps of training a multinomial logit model and applying a linear model involve mathematical operations.  The remainder of the limitations illustrate mathematical operations.
 The processor and non-transitory storage media are recited at a high level of generality as performing generic computer functionality (e.g. analyzing and comparing data) such that it amounts to no more than mere instructions to apply the exception using generic computer components.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As stated above, the additional elements of a processor and non-transitory CRM are considered generic computer components performing generic computer functions that amounts to no more than instructions to implement the judicial exception. Further, the Specification indicates that a general purpose computing system can be used to execute the claimed invention (see ¶0039). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Looking at these limitations as an ordered combination and individually adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use generic computer components, to "apply" the recited abstract idea. 
The dependent claims when analyzed both individually and in combination are also held to be ineligible for the same reason above and the additional recited limitations fail to establish that the claims are not directed to an abstract. The additional limitations of the dependent claims when considered individually and as an ordered combination do not amount to significantly more than the abstract idea. 
Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Therefore, the claims are not patent eligible.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Conclusion

	The prior art made of record and not relied upon is considered relevant but not applied:


Biswas et al. (US 2018/0314956) discloses dynamically determining an individual’s skill set variation over time and may build a skills database spanning a largen number of individuals and may also determine adjacent skill sets.

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Renae Feacher whose telephone number is 571-270-5485.  The Examiner can normally be reached Monday-Friday, 9:00 am - 5:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Eric Stamber can be reached at 571-272-6724.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/Renae Feacher/
Primary Examiner, Art Unit 3683